Exhibit 10.1


Summary of 2010 Named Executive Officer Cash Compensation


The Compensation Committee of our Board of Directors has approved 2010 base
salaries for our named executive officers as set forth below.


The Compensation Committee has also approved a process for the determination of
2010 cash bonuses for our named executive officers, pursuant to which bonuses,
if any, will be determined in the discretion of the Compensation Committee based
on the achievement of certain corporate goals and individual performance in
2010.  The corporate goals include objectives relating to the development of
existing drug candidates, the identification of additional drug candidates and
the achievement of certain financial and business goals.  Achievement of these
corporate goals will be evaluated by the Compensation Committee in making
determinations regarding bonuses for 2010 performance.  However, the
Compensation Committee retains broad discretion over the amount and payment of
cash bonuses and is not bound by any pre-determined agreement, formula or other
standard with respect to such decisions.


The Compensation Committee has established a bonus target, expressed as a
percentage of base salary, for each of our named executive officers, assuming
full achievement of corporate goals and a high level of individual
performance.  The bonus target percentage for each of our named executive
officers is set forth below.


Name and Position
 
2010
Base Salary
   
2010
Bonus Target
 
Arthur T. Sands, M.D., Ph.D.
President and Chief Executive Officer
  $ 580,000       50 %
Alan J. Main, Ph.D.
Executive Vice President of Pharmaceutical Research
  $ 350,000       35 %
Jeffrey L. Wade, J.D.
Executive Vice President and General Counsel
  $ 365,000       35 %
Brian P. Zambrowicz, Ph.D.
Executive Vice President and Chief Scientific Officer
  $ 400,000       40 %
James F. Tessmer
Vice President, Finance and Accounting
  $ 235,000       25 %


